DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 12 and 17, applicant thru amendment claims “… wherein each of the admissible system states is associated with a respective setting of: the wireless signal, a series of sounding signals in the wireless signal, and the monitoring task…”  However, there is no disclosure in filed specification to support “each of the admissible system states” has to be associated with all three settings.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Wi-Sleep: Contactless Sleep Monitoring via WiFi Signals”) in view of Ravkine (US10498467).
To claim 1, Liu teach a method, implemented by a wireless monitoring system having a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor (abstract, Fig. 2), comprising: 
transmitting, using a transmitter, a wireless signal through a wireless multipath channel of a venue; receiving, using a receiver, the wireless signal through the wireless multipath channel (shown in Figs. 2, 6), wherein the wireless signal is impacted by the wireless multipath channel and a modulation of an object undergoing a motion in the venue (page 348 II-C, when an obstacle stands in a signal’s way, NLOS/non-line-of-sight occurs and the signal can be subject to reflection, diffraction, and scattering, which is the well-known multipath propagation phenomenon); 
obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal; performing a monitoring task by monitoring the object and the motion of the object based on the set of CI; determining a plurality of admissible system states of the wireless monitoring system (due to lack of defining admissible system states, numerous interpretations are possible, e.g., any determined status/state/info, states of system operation, determined detection status, determined activity, determined object position, etc.), 
wherein each of the admissible system states is associated with a respective setting of the wireless signal, a series of sounding signals in the wireless signal, and the monitoring task; choosing one of the admissible system states to be a system state of the wireless monitoring system based on the monitoring task (pages 347-348 B, CSI for tracking respiration; pages 349-352 III, automatically select the best CFR sequences, wherein most appropriate subcarrier and TX-RX pair are selected for specific motion/movement tracking); 
configuring the wireless monitoring system by applying a setting associated with the chosen admissible system state to the wireless monitoring system (pages 347-354, II-IV, adopts off-the-shelf WiFi devices to continuously collect the fine-grained wireless channel state information/CSI around a person. From the CSI, Wi-Sleep extracts rhythmic patterns associated with respiration and abrupt changes due to the body movement. Compared to existing sleep monitoring systems that usually require special devices attached to human body, i.e. probes, head belt, and wrist band, Wi-Sleep is completely contactless. In addition, different from many vision-based sleep monitoring systems, Wi-Sleep is robust to low-light environments and does not raise privacy concerns. Preliminary testing results show that the Wi-Sleep can reliably track a person’s respiration and sleeping postures in different conditions).
But, Liu do not expressly disclose determining a first sounding rate of the series of sounding signals associated with the system state of the wireless monitoring system; changing the system state to be a different admissible system state, wherein the different admissible system state is associated with a second sounding rate different from the first sounding rate.
	Ravkine teach a motion detection system manages leaf nodes used for sounding (abstract, Figs. 1-2, column 1 lines 6-14), wherein said motion detection system  determines a first sounding rate of the series of sounding signals (or motion probe signals) associated with the system state of the wireless monitoring system; changing the system state to be a different admissible system state, wherein the different admissible system state is associated with a second sounding rate different from the first sounding rate (Figs. 5, 6-10; column 13 line 8 to column 14 line 50, column 14 line 51 to column 19 line 7, different operations in different system states do have different sounding rate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ravkine into the method of Liu, in order to further implementation of sounding in motion detection.


To claim 12, Liu and Ravkine teach a method for configuring a wireless monitoring system (as explained in response to claim 1 above).

To claim 17, Liu and Ravkine teach a wireless monitoring system (as explained in response to claim 1 above).




To claim 2, Liu and Ravkine teach claim 1.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (lack of defining admissible system state opens numerous interpretations, which makes Liu teach any of the claimed based-on condition, e.g., start of the system operation as an admissible system state is based on a negotiation, handshake, or a coordination between a transmitter and a receiver).

To claim 4, Liu and Ravkine teach claim 1.
Liu teach further comprising: updating a setting associated with a particular admissible system state based on a change in at least one of: the transmitter, the receiver, the wireless signal, the sounding signals, the wireless multipath channel, or the venue (as explained in responses to claim 1 and 2 above, e.g., transmitter, or receiver, most appropriate subcarrier and TX-RX pair are selected for specific motion/movement tracking).

To claim 5, Liu and Ravkine teach claim 1.
Liu teach wherein the system state is changed based on at least one of: a finite state machine (FSM), a trigger of state transition of the FSM, a criterion, an event, a condition, a change of the object, a change of the venue, a change of the wireless multipath channel, a new motion of the object to be monitored, a new monitoring task, or a new object to be monitored (as explained in response to claim 1 above, system state change is based on an event or a condition).

To claim 6, Liu and Ravkine teach claim 1.
Liu and Ravkine teach wherein: the first sounding rate of the series of sounding signals is associated with the system state based on a protocol (Ravkine, column 3 lines 15-37, wireless network standard, a motion detection protocol, a presence detection protocol, or other standard or non-standard protocol).

To claim 7, Liu and Ravkine teach claim 6.
Liu and Ravkine teach wherein changing the system state comprises: changing the system state to a first state associated with a normal sounding rate associated with the monitoring task (Ravkine, Fig. 5, column 13 line 8 to column 14 line 50, calibrating sounding rate for normal monitoring task).

To claim 8, Liu and Ravkine teach claim 7.
Liu and Ravkine teach wherein changing the system state comprises: changing the system state comprises: changing the system state to a second state associated with a sounding rate higher than the normal sounding rate when the monitoring task becomes demanding (Ravkine, Fig. 5, column 13 line 8 to column 14 line 50, calibrating sounding rate, despite lack of disclosure of demanding monitoring task, it is well-known in the art that higher sounding rate is associated with faster channel response, which would have been obvious to one of ordinary skill in the art to incorporate for demanding task, hence Official Notice is taken).

To claim 9, Liu and Ravkine teach claim 7.
Liu and Ravkine teach wherein changing the system state comprises: changing the system state to a third state associated with a sounding rate lower than the normal sounding rate to save power (Ravkine, Fig. 5, column 7 lines 6-33, it is preferable that leaf nodes 204 used for sounding by an AP 202 have certain characteristics, for example, that they be stationary over time and have a steady power supply, e.g. a smart phone that is plugged in, wherein sounding rate is well-known to be associated with power, which makes it obvious sounding rate change may be associated with power-saving mode, which would have been obvious to one of ordinary skill in the art to incorporate for power-saving purpose, hence Official Notice is taken).

To claim 13, Liu and Ravkine teach claim 12.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).

To claim 14, Liu and Ravkine teach claim 12.
Liu and Ravkine teach wherein: the first sounding rate of the series of sounding signals is associated with the system state based on a protocol (Ravkine, column 3 lines 15-37, wireless network standard, a motion detection protocol, a presence detection protocol, or other standard or non-standard protocol).

To claim 15, Liu and Ravkine teach claim 14.
Liu and Ravkine teach further comprising: changing the system state to a first state associated with a normal sounding rate associated with the monitoring task; changing the system state to a second state associated with a sounding rate higher than the normal sounding rate when the monitoring task becomes demanding; and changing the system state to a third state associated with a sounding rate lower than the normal sounding rate to save power (as explained in responses to claims 7-9, sounding rates have been calibrated for different processes, wherein normal rate for monitoring task, higher rate for demanding task, and lower rate for power-saving are all well-known in the art for system task switching by design preference, hence Official Notice is taken).

To claim 18, Liu and Ravkine teach claim 17.
Liu teach wherein the processor is physically coupled to at least one of: the transmitter, the receiver, a server, another transmitter or another receiver (inherent in wireless devices of Fig. 14).

To claim 19, Liu and Ravkine teach claim 17.
Liu teach wherein the one of the admissible system states is chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).

To claim 20, Liu and Ravkine teach claim 17.
Liu teach wherein the processor is further configured for: updating a setting associated with a particular admissible system state based on a change in at least one of: the transmitter, the receiver, the wireless signal, the sounding signals, the wireless multipath channel, or the venue (as explained in response to claim 4 above).



Claims 10-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Wi-Sleep: Contactless Sleep Monitoring via WiFi Signals”) in view of Ravkine (US10498467) and Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the shelf WiFi”, hereafter as Liu2).
To claim 10, Liu and Ravkine teach claim 1.
Liu teach further comprising: performing a first set of monitoring tasks each comprising monitoring a respective object and a corresponding motion of the respective object based on the set of CI, determining the system state to be a first state based on the first set of monitoring tasks (as explained in response to claim 1 above); though obvious but Liu and Ravkine do not expressly disclose  performing a second set of monitoring tasks different from the first set of monitoring tasks; and changing the system state from the first state to a second state based on the second set of monitoring tasks.
	Liu2 teach a similar system tracking vital signs during sleep with WiFi (pages 267-268), wherein the system applies different settings (Fig. 2) with respect to different monitoring tasks such as heart rate estimation, breathing rate estimation, or regular event identification (pages 269-272, different subcarrier selections, different data determinations, etc. are acquired and process toward different monitoring tasks), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu2 into the system of Liu, in order to implement suitable settings to respective monitoring task.

To claim 11, Liu, Ravkine and Liu2 teach claim 10.
Liu, Ravkine and Liu2 teach further comprising: determining the system state to be a first state associated with a first setting associated with a default monitoring task; changing the system state to a second state associated with a second setting associated with an on-demand monitoring task; changing the system state back to the first state after the on-demand monitoring task (default and on-demand would have been obvious to one of ordinary skill in the art to recognize and perspective descriptions to respective monitoring tasks, hence Official Notice is taken).

To claim 16, Liu and Ravkine teach claim 12.
Liu, Ravkine and Liu2 teach further comprising: performing a first set of monitoring tasks each comprising monitoring a respective object and a corresponding motion of the respective object based on the set of CI; determining the system state to be a first state based on the first set of monitoring tasks; performing a second set of monitoring tasks different from the first set of monitoring tasks; and changing the system state from the first state to a second state based on the second set of monitoring tasks (as explained in response to claim 10 above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        April 29, 2022